t c memo united_states tax_court mark a and dina s zelden petitioners v commissioner of internal revenue respondent docket no 17369-09l filed date william a neilson and douglas l salzer for petitioners john k parchman for respondent memorandum opinion swift judge under sec_6320 petitioners challenge respondent’s notice_of_determination rejecting petitioners’ proposed collection alternative of an installment_agreement relating to petitioners’ approximate total of dollar_figure in outstanding federal_income_tax liabilities for through unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted under rule the stipulated facts are so found at the time of filing the petition petitioners resided in louisiana with the exception of petitioners’ and tax returns petitioners were late in filing their federal_income_tax returns for the years in issue with the filing of their tax returns petitioners failed to pay the taxes reported due thereon after making assessments on date respondent filed a notice_of_federal_tax_lien nftl relating to the above self-reported federal income taxes respondent mailed petitioners a copy of the nftl and an explanation of petitioners’ right to a collection appeals_office hearing under sec_6320 on date petitioners filed with respondent a form request for a collection_due_process or equivalent_hearing relating to the nftl specifically petitioners proposed a collection alternative of an installment_agreement on date petitioners made an estimated federal_income_tax payment for the second quarter of ending date on date respondent mailed petitioners a letter scheduling a face-to-face collection_due_process cdp hearing with petitioners’ counsel for date relating to the above nftl in this letter respondent’s appeals officer ao requested that petitioners by date submit among other things a completed form 433-a collection information statement for wage earners and self-employed individuals a copy of petitioners’ federal_income_tax return and a statement of how the proposed installment_agreement would be funded on date petitioners provided respondent’s ao with a copy of their federal_income_tax return on date petitioners provided respondent’s ao with a completed form 433-a that included a proposal that petitioners would pay their total outstanding tax_liability in installments over years on date petitioners made late estimated federal_income_tax payments for the periods ending september and date the estimated_tax payments for these quarterly periods were due on date and date respectively on date respondent’s ao made a determination under sec_6320 and mailed to petitioners a notice thereof rejecting petitioners’ proposed collection alternative in this notice respondent’s ao indicated that among other reasons because petitioners failed to pay timely their estimated federal_income_tax payments for the third and fourth quarters of respondent’s nftl was sustained discussion petitioners do not contest the amounts of their through federal income taxes where the validity of the underlying tax_liability is not properly at issue under sec_6320 the court will review the administrative determination of the ao only for abuse_of_discretion 114_tc_176 an abuse_of_discretion exists where the ao’s determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir petitioners argue that respondent abused his discretion by failing to adequately consider petitioners’ proposed collection alternative petitioners assert that by the time respondent issued his notice_of_determination they had demonstrated full compliance with all tax filing and payment requirements and accordingly that respondent’s rejection of their proposed installment_agreement was without sound basis in fact we disagree petitioners’ history of noncompliance with their federal_income_tax obligations the late filing of their federal_income_tax returns for year sec_2001 through and the late remittance of their estimated_tax payments for the periods ending september and date among other things establish a pattern of noncompliance with their federal_income_tax obligations see 123_tc_1 affd 412_f3d_819 7th cir londono v commissioner tcmemo_2003_99 respondent’s determination properly verified that all requirements of applicable law and administrative procedure have been met that respondent’s ao considered the issues petitioners raised in their cdp hearing and that respondent’s ao balanced the need for efficient collection_of_taxes with the legitimate concern of petitioners that the collection action be no more intrusive than necessary see sec_6330 we sustain respondent’s determination to reject petitioners’ proposed collection alternative of an installment_agreement to reflect the foregoing decision will be entered for respondent
